Citation Nr: 0123417	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  95-33 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD) from 
March 25, 1994 to September 24, 1997.

2.  Entitlement to a rating in excess of 30 percent for 
service-connected PTSD from September 25, 1997.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This appeal arises from an October 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted the veteran's claim 
for entitlement to service connection for PTSD, and assigned 
a 10 percent evaluation, effective March 25, 1994.  The 
veteran appealed only the assigned evaluation.

By rating decision in August 1998, the RO increased that 
rating to 30 percent, effective from September 25, 1997 (the 
date of the veteran's VA examination).  Where a claim is 
filed for an original or increased disability rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and when the rating 
assigned is not the maximum benefit for that disability under 
the rating schedule, the claim for an increased evaluation 
remains in controversy, and hence, is a viable issue for 
appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).


REMAND

A September 1999 Board decision denied the veteran's requests 
for a rating in excess of 10 percent, the initial evaluation 
assigned, for service-connected post-traumatic stress 
disorder (PTSD) from March 25, 1994 to September 24, 1997, 
and for a rating in excess of 30 percent for PTSD, from 
September 25, 1997.  The veteran then appealed the denied 
issues to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a June 2000 Joint Motion for Remand and Stay of 
Further Proceedings, the parties (the appellant and the VA 
Secretary) requested that the Court vacate and remand the 
Board's decision, on the basis that the Board did not provide 
adequate reasons and bases for its determinations.  By a July 
2000 Order, the Court granted the Joint Motion.  The case was 
subsequently returned to the Board.

In a letter dated in January 2001, the Board requested a 
Veterans' Health Administration (VHA) medical advisory 
opinion from the Interim Chief of Staff of the Hines, 
Illinois, VA Medical Center.  The request essentially asked 
whether or not it was possible to diagnose the veteran's 
overall psychiatric condition from the evidence of record, 
without examining him, and if so, to provide those diagnoses.  
In a February 2001 memorandum, the physician to whom that 
request was directed replied that it was not possible to 
thoroughly or appropriately diagnose and evaluate the 
veteran's psychiatric condition without examining him in 
person.  Thus, the Board is left without a current VA 
examination which incorporates a thorough review of the 
service and post-service medical records, the veteran's many 
submitted statements, and an examination of the veteran, upon 
which to base a decision as to the veteran's claims.

38 C.F.R. § 3.655 provides that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  
Subparagraph (b) provides that when a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  See 38 C.F.R. 
§ 3.655(b); See also Holland (Lee) v. Brown 6 Vet. App. 443, 
445, 448-49 (1994) (refusal to submit to VA examination 
because of televised reports regarding care at VAMCs not 
considered good cause); Olson v Principi, 3 Vet. App. 480, 
482-83 (1992) (financial hardship associated with traveling 
to VA examination site not considered good cause for failure 
to appear); Dusek, 2 Vet. App. at 521-22 (veteran's 
allegation of medical malpractice and racial discrimination 
not considered good cause for failure to appear for VA 
examination); Connolly v. Derwinski, 1 Vet. App. 566 (1991).  
If the veteran wishes to pursue his claim for an increased 
rating, he must be prepared to cooperate with VA's efforts to 
provide a contemporaneous medical examination which includes, 
at a minimum, a thorough review of his service and post-
service medical records, the various statements he has 
submitted and which are in the claims files, and examinations 
by mental health care providers.  See Olson, supra (citing 
Wood, supra); see also 38 C.F.R. § 3.326(a).

Accordingly, the Board will again, in consideration of the 
veteran, provide him the opportunity to appear for a VA 
psychiatric examination to determine the nature and extent of 
his mental conditions.  The veteran is advised that, if he 
again fails to appear for this examination, his claims will 
be denied, pursuant to 38 C.F.R. § 3.655(b), noted above.

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law and 
implementing regulations were promulgated.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  While this case in remand status, the RO may 
ensure that the assistance and notice provisions of the VCAA 
and the implementing regulations have been complied with. 

Therefore, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, the case 
is REMANDED for the following action:

1.  The veteran should be provided a new, 
comprehensive VA psychiatric examination 
in compliance with the Diagnostic and 
Statistical Manual of Psychiatric 
Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-
IV), including the assignment of a Global 
Assessment of Functioning (GAF) score.  
All indicated studies, including PTSD sub 
scales, are to be performed.  This 
examination should address the 
manifestations of the veteran's PTSD 
symptomatology in relation to the former 
rating criteria for evaluating mental 
disorders listed under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1996) and the 
revised criteria found in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  In 
that regard, the examiner is requested, 
if possible, to distinguish between the 
symptomatology of the veteran's PTSD as 
opposed to that of any other psychiatric 
or personality disorder found.  If this 
is not possible, the reasons therefore 
should be adequately noted in the 
examination report.  The GAF score should 
also, if possible, reflect the level of 
functioning reflected by the veteran's 
PTSD.  If it is not possible to 
disassociate the symptomatology of the 
veteran's PTSD from any other disorders 
found for purposes determining a GAF 
score, that fact should be adequately 
addressed by the examiner.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is imperative "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review, and the examiner must note on the 
examination report that he thoroughly 
reviewed the veteran's service and post-
service medical records.

2.  After completion of the above, the RO 
should then adjudicate the issues of the 
veteran's entitlement to a rating in 
excess of 10 percent for PTSD from March 
25, 1994 to September 24, 1997, 
entitlement to a rating in excess of 30 
percent for PTSD from September 25, 1997, 
on the basis of all pertinent evidence of 
record and all applicable statutes, 
regulations, and case law, including both 
the former and the revised criteria for 
evaluating psychiatric disorders, as 
noted above, and 38 C.F.R. § 3.655(b).  
If the determinations remain unfavorable 
to the veteran, he should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical development, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	Bruce Kannee
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


